Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 1 of 8



Areya Holder Aurzada
State Bar No. 24002303
HOLDER LAW
901 Main Street, Suite 5320
Dallas, TX 75202
Telephone: (972) 438-8800
Email: areya@holderlawpc.com

PROPOSED COUNSEL FOR GOLF TAILOR, LLC

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                               §
                                                     §
GOLF TAILOR, LLC                                     §                 CASE NO. 21-30995-MVL
                                                     §
         Debtor                                      §                 Chapter 11
                                                     §

       MOTION OF DEBTOR FOR AN ORDER AUTHORIZING (I) THE DEBTOR
        TO PAY PRE-PETITION WAGES, SALARIES, DEDUCTIONS, TAXES
          AND WITHHOLDINGS AND (II) BANKS TO HONOR AND PAY
          CHECKS ISSUED TO PAY PRE-PETITION WAGES, SALARIES,
                 DEDUCTIONS, TAXES AND WITHHOLDINGS

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW Golf Tailor, LLC (“Debtor” and “Debtor in Possession”), and hereby

submits this motion (the “Motion”) pursuant to Sections 105(a), 363(b) and 507(a) of the United

States Bankruptcy Code and 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”), for the entry of

an order authorizing (i) the Debtor to pay pre-petition wages, salaries, deductions, taxes and

withholdings and (ii) banks to honor and pay checks issued to pay pre-petition wages, salaries,

deductions, taxes and withholdings. In support of this Motion, the Debtor respectfully represents

as follows:

                                    I. JURISDICTION AND VENUE

         1. The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334(b).

This matter is a core proceeding and this Motion is proper in this district pursuant to 28 U.S.C.
Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             1
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 2 of 8




§§ 1408 and 1409.

        2. The statutory bases for relief requested herein are Sections 105(a), 363(b) and 507(a)

of the Bankruptcy Code.

                                             II. BACKGROUND

        3. Debtor filed a Voluntary Petition for Relief under Chapter 11 of Title 11 of the United

States Code on May 28, 2021 (the “Petition Date”). Pursuant to sections 1107 and 1108 of the

Bankruptcy Code, the Debtor is continuing to operate as a Debtor in Possession.

        4. Debtor is an online retailer of golf products, and Debtor’s primary customers are retail

consumers.

        5. The Debtor employs 2 salary employees and 4 hourly employees (collectively, the

“Employees”) for this applicable pay cycle. None of the Employees belong to a union. The

Employees perform a variety of critical functions, including management, marketing and sales,

business administration and general operations. The Employees’ skills and specialized

knowledge and understanding of the Debtor’s infrastructure and operations are essential to the

Debtor’s continuing operations and the ability to reorganize. Payroll for the period of May 23,

2021 through May 29, 2020 is due on June 1, 2021 (the “Pay Cycle”). The Pay Cycle includes

five (5) days that are pre-petition.

                        III. REQUEST FOR AUTHORITY TO PAY
                 PRE-PETITION COMPENSATION AND RELATED CLAIMS

        6. As described above, the Debtor’s workforce includes approximately 10 Employees.

The continued and uninterrupted service of the employee is essential to the Debtor’s continuing

business operations and the ability to reorganize.

        7. The Debtor pays its Employees on a weekly basis. The gross pre-petition wages due

for the Pay Cycle is approximately $10,250.13. The employee’s pre-petition wages that the

Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             2
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 3 of 8




Debtor seeks is less than the priority wage allowance of $13,650.00 for each individual as

allowed by Section 507(a)(4) of the Bankruptcy Code.

        8. In addition, as of the Petition Date, the Debtor had obligations relating to Pre-Petition

Wages for: (a) deductions taken from Employees’ paychecks in order to make payments on

behalf of the employee for or with respect to (i) benefit plans, (ii) life insurance plans, or (iii)

garnishments or support payments (collectively, “Deductions”); and (b) withholdings from

employees’ paycheck on account of various federal, state and local income, FICA, Medicare and

other taxes for remittance to the appropriate federal, state or local taxing authority (collectively,

“Withholdings”). The amount of Withholdings and Deductions attributable to compensation

earned prior to the Petition Date for the Pay Cycle is approximately $2,312.68.

        9. The Debtor seeks authority to pay all Pre-petition Wages, Deductions and

Withholdings.

            IV. JUSTIFICATIONS FOR GRANTING THE REQUESTED RELIEF

        10. Pursuant to Sections 105(a), 363(b), and 507(a)(3) and (4) of the Bankruptcy Code

and the “necessity of payment” doctrine, the Debtor seeks authority to pay the foregoing

outstanding employee obligations and expenses. Section 363(b)(1) of the Bankruptcy Code

authorizes a debtor in possession to use property of the estate other than in the ordinary course of

business after notice and a hearing. 11 U.S.C. § 363(b)(1). Section 105(a) of the Bankruptcy

Code further provides that “[t]he Court may issue any order, process or judgment that is

necessary or appropriate to carry out the provisions of this Title.” 11 U.S.C. § 105(a).

        11. The relief requested in this Motion is supported by the well-established “necessity of

payment” doctrine. The “necessity of payment” doctrine provides that “if payment of a claim

that arose prior to reorganization is essential to the continued operation of the [business] during


Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             3
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 4 of 8




the reorganization, payment may be authorized even if it is made out of corpus.” In re Leigh &

New England Ry. Co., 657 F.2d 570,581 (3rd Cir. 1981). Bankruptcy courts have recognized their

power to authorize a debtor’s payment of pre-petition wages and salaries on the grounds that

such payments are crucial to a debtor’s reorganization, particularly when such payments would

otherwise be entitled to priority under the Bankruptcy Code. In re CEI Roofing, 315 B.R. 50

(Bankr. N.D. Tex. 2004); In re Coserv, L.L.C., 273 B.R. 487; (Bankr. N.D. Tex. 2002); In re

Quality Interiors, Inc., 127 B.R. 391, 396 (Bankr. N.D. Ohio 1991) (citing In re Chateaugay

Corp., 80 B.R. 279 (S.D.N.Y. 1987) (under the “necessity of payment” doctrine, the bankruptcy

court should defer to debtor’s business judgment in permitting payment of certain workers’

compensation claims); In re Structurlite Plastics Corp., 86 B.R. 922 (Bankr. S.D. Ohio 1988).

        12. The “necessity of payment” doctrine authorizes the Debtor to pay the employee

obligations described in this Motion. As set forth above, the compensation claims individually do

not exceed $13,650.00, and, therefore, are entitled to priority status under 11 U.S.C. §§ 507(a)(3)

and 507(a)(4). The Debtor will have to pay these claims in order to confirm a Chapter 11 plan.

See 11 U.S.C. 1129(a)(9)(B). Consequently, in connection with these priority claims and the

Debtor’s request to use cash collateral, the Court entered an Interim Order Granting in Part the

Debtor’s Motion for Authority to Use Cash Collateral that allowed the Debtor to pay the pre-

petition wages, salaries, taxes, deductions and withholdings.

        13. The “fundamental purpose of reorganization is to prevent the debtor from going into

liquidation, with an attendant loss of jobs.” NLRB v. Bildisco & Bildisco, 465 U.S. 513, 528

(1984). Payment of the amounts requested in this Motion pursuant to the “necessity of payment”

doctrine is in the interests of all parities because such payment will facilitate the continued

operation of the Debtor’s business. See Lehigh, 657 F.2d at 581. The relief requested in this


Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             4
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 5 of 8




Motion will allow the Debtor to continue to operate with minimal disruption and enable the

Debtor to continue its business.           In CEI Roofing, the Court recognized the importance of

permitting a debtor to pay prepetition wages. In support of its order authorizing such payment,

this Court stated:

        [T]here has evolved a rule for the payment of pre-petition wages and benefits which is

        based on both common sense and the express provisions of the Bankruptcy Code. If

        employees are not paid, they will leave. If they leave the Debtor's business, the

        bankruptcy case fails shortly after the filing. No one will benefit from the process. The

        Code gives employees a statutory priority that elevates the claims above the general

        unsecured claims, and, in fact, most claims in the bankruptcy case.

        ...

        The treatment and payment of such claims before confirmation does no violence to the

        Code or existing case law in this circuit. In fact, such orders are usually "necessary" and

        "appropriate" to implement a debtor's reorganization under Chapter 11.

In re CEI Roofing, 315 B.R. at 61.

        14. The Debtor has or will have sufficient cash to pay all compensation and related

employment expenses referenced in this Motion. Thus, in order to maintain the continuity of its

business and to preserve the morale of its labor force, it is essential that the Debtor be permitted

to pay to its employees the compensation which has accrued but remains unpaid as set forth

herein. The Debtor seeks the relief requested in this Motion because any delay or disruption in

the provision of employee benefits or payment of compensation (including the payment of Pre-

petition Wages, Deductions or Benefits) will destroy the Debtor’s relationship with the

employees and irreparably impair workforce morale at the very time when the dedication,


Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             5
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 6 of 8




confidence and cooperation of the employee is most critical.

        15. In addition, bolstering the Employees’ morale will assist the Debtor in maintaining a

“business as usual” atmosphere and, in turn, facilitate the Debtor’s ability to collect its

receivables.

        16. Because the amounts represented by Pre-Petition Wages are needed to enable the

Employees to meet their own personal obligations, absent the relief requested herein, the

Employees will suffer undue hardship and, in this instance, serious financial difficulty.

               V. REQUEST FOR AUTHORITY FOR BANKS TO HONOR AND
                  PAY CHECKS ISSUED TO PAY PRE-PETITIONWAGES,
                    DEDUCTIONS, WITHHOLDINGS, AND BENEFITS

        17. The Debtor further requests that all applicable banks and other financial institutions

be authorized and directed, when requested by the Debtor, in the Debtor’s sole discretion, to

receive, process, honor and pay any and all checks drawn on the Debtor’s accounts for payment

of Pre-petition Wages whether such checks were presented prior to or after the Petition Date,

provided that sufficient funds are available in the applicable accounts to make the payments.

        18. Nothing contained herein is intended or should be construed as: (a) an admission as to

the validity of any claim against the Debtor; (b) a waiver of the Debtor’s rights to dispute any

claim; or (c) an approval or assumption of any agreement, contract or lease, pursuant to Section

365 of the Bankruptcy Code.

                                       VI. SERVICE OF MOTION

        19. No Chapter 11 Trustee or creditors’ committee has been appointed in this case.

Notice of this Motion has been provided to the Office of the United States Trustee, the Debtor,

creditors on the attached mailing matrix and creditors that have entered a notice of appearance

via electronic means, facsimile or United States First Class Mail, which the Debtor submits is


Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             6
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 7 of 8




sufficient notice under the circumstances and that no further notice is necessary for interim relief.

                                       VII. RELIEF REQUESTED

        For these reasons, the Debtor respectfully requests the Court (a) enter an order

authorizing (i) the Debtor to pay pre-petition wages, salaries, taxes, deductions and withholdings

(ii) banks to honor and pay checks issued to pay pre-petition wages and salaries (b) granting such

other and further relief as the Court may deem proper.

Dated: May 28, 2021                         Respectfully submitted,

                                                     /s/ Areya Holder Aurzada
                                                     Areya Holder Aurzada
                                                     State Bar No. 24002303
                                                     HOLDER LAW
                                                     901 Main Street, Suite 5320
                                                     Dallas, TX 75202
                                                     Telephone: (972) 438-8800
                                                     Email: areya@holderlawpc.com

                                                     PROPOSED COUNSEL FOR GOLF TAILOR, LLC




Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             7
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
Case 21-30995-mvl11 Doc 7 Filed 05/28/21                     Entered 05/28/21 16:34:53           Page 8 of 8




                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served on May 28,

2021, upon the attach mailing matrix via United States first class mail, postage prepaid except

for the parties listed below which received electronic notice.


                                                /s/ Areya Holder Aurzada
                                                Areya Holder Aurzada



PARTIES RECEIVING ELECTRONIC NOTICE:

Office of the U.S. Trustee
1100 Commerce, Room 976
Dallas, Texas 75242-1496




Motion of Debtor for an Order Authorizing (I) the Debtor to Pay Pre- Petition Wages, Salaries,             8
Deductions, Taxes and Withholdings and (II) Banks to Honor and Pay Checks Issued to Pay
Pre-Petition Wages, Salaries, Deductions, Taxes and Withholdings
